Citation Nr: 0314727	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to September 
1970.  His awards and decorations include the Purple Heart, 
Combat Infantry Badge, and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision by the 
Houston, Texas, Regional Office of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  An unappealed March 1971 rating decision denied 
entitlement to service connection for bilateral pes planus.

2.  An item of evidence received subsequent to the March 1971 
rating decision relates to an unestablished fact necessary to 
substantiate the veteran's claim; the newly received evidence 
raises a reasonable possibility of substantiating the claim.

3.  Pes planus was present during the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the March 1971 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for bilateral pes planus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Bilateral pes planus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The veteran's claim of service connection for bilateral pes 
planus was originally denied by a March 1971 rating decision.  
A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's application to reopen his claim of service 
connection for pes planus was received in December 2001.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In the March 2002 rating decision on appeal, the RO found 
that the veteran had not submitted new and material evidence 
to reopen his service connection claim (the RO used the 
version of 38 C.F.R. § 3.156(a) effective prior to August 29, 
2001).  It appears that the RO did reopen the veteran's claim 
in the April 2002 statement of the case.  The Board, however, 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the March 1971 rating decision 
includes a March 2002 letter from the veteran's mother.  The 
letter indicated (when read in the light most favorable to 
the veteran) that the veteran had problems with his flat feet 
during service.

The Board finds that the new evidence (the March 2002 letter 
from the veteran's mother), coupled with the veteran's 
February 2003 Board hearing testimony, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, i.e., the fact that the veteran had problems with his 
feet during service.  In other words, the Board finds that 
the evidence is new and material under 38 C.F.R. § 3.156.  As 
such, the Board will now adjudicate this claim on the merits.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it does lighten the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on a review of the record, the Board finds that service 
connection for bilateral pes planus is warranted.  It is 
beyond dispute that the veteran was involved in combat during 
service.  While his service medical records reference no 
complaints related to his feet, the veteran's testimony in 
this regard (essentially ratified by his mother) is taken as 
credible.  Through no fault of his own the veteran was unable 
to obtain private treatment records documenting treatment for 
his feet that took place shortly after service.  At any rate, 
the Board notes that the veteran's bilateral pes planus was 
first "officially" diagnosed in October 1970, just weeks 
following service.

In essence, the burden has shifted in this case, and there is 
no clear and convincing evidence showing that the veteran's 
foot complaints did not start in service.  In fact, the 
circumstances and conditions of the veteran's service lend 
credence to the veteran's assertions.  As such, service 
connection for bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.




            ____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

